


EXHIBIT 10.67(b)
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2
Certain portions of this exhibit, as indicated by “[*]”, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been filed
separately with the Securities and Exchange Commission.


AMENDMENT No.2 TO PURCHASE AGREEMENT COM0190-10


This Amendment No.2 to Purchase Agreement COM0190-10, dated as of November 16,
2011 (“Amendment No. 2”) relates to the Purchase Agreement COM0190-10 (the
“Purchase Agreement”) between Embraer S.A. (“Embraer”) and Republic Airline Inc.
(“Buyer”) dated November 3rd, 2010 (collectively referred to herein as
“Agreement”). This Amendment No. 2 is between Embraer and Buyer, collectively
referred to herein as the “Parties”.


This Amendment No.2 sets forth additional agreements between Embraer and Buyer
related to the postponement of 4 Firm Aircraft.


Except as otherwise provided for herein all terms of the Purchase Agreement
shall remain in full force and effect. All capitalized terms used in this
Amendment No.2, which are not defined herein shall have the meaning given in the
Purchase Agreement. In the event of any conflict between this Amendment No.2 and
the Purchase Agreement the terms, conditions and provisions of this Amendment
No.2 shall control.


WHEREAS, Buyer has requested and Embraer has agreed to postpone Firm Aircraft
#03 through Aircraft #06 [** Confidential]
WHEREAS, Buyer and Embraer have agreed to change certain terms and conditions of
the Purchase Agreement in relation to the postponement of such Aircraft.
WHEREAS, in connection with the Parties' agreement above mentioned, the Parties
have now agreed to amend the Purchase Agreement as provided for below:


NOW, THEREFORE, for good and valuable consideration which is hereby acknowledged
Embraer and Buyer hereby agree as follows:


1.
SUBJECT

Article 2.2 of the Purchase Agreement shall be deleted and replaced by [*]


2.
DELIVERY

Article 5 of the Purchase Agreement shall be deleted and replaced by the
following:

* Confidential

--------------------------------------------------------------------------------






“5.1. Subject to payment in accordance with Article 4 and the provisions of
Articles 7 and 9, Embraer shall offer the Firm Aircraft to Buyer for inspection,
acceptance and subsequent delivery in fly away factory ("FAF") condition, with
the Aircraft to be flown away from Embraer's facilities by Buyer), in compliance
with this Agreement, at São José dos Campos, Brazil [** Confidential] pursuant
to Article 7.1 (the “Contractual Delivery Date”).


Firm Aircraft
Contractual Delivery Date
1
[*]
2
[*]
3
[*]
4
[*]
5
[*]
6
[*]



3.
PAYMENT



Article 4 of the Purchase Agreement is amended to add the following new Article
4.5.


4.5 Buyer has paid as [*] hereinafter the [*]. As a consequence of the [*], the
Parties have agreed as follows:


4.5.1 The Parties have mutually agreed that as a result of the [*] In addition,
the amount [*] shall be applied as [*] and the amount [*] shall be [*] having
occurred. Buyer shall have [*]


4.5.2 As a consequence of Articles 4.5.1 above, Buyer hereby agrees [*]


4.5.3 The Parties hereby agree that the [*] shall be [*] according to [*] to the
Purchase Agreement. The [*] shall be applied by Embraer towards the [*]


4.
TERMINATION



Article 21.3 of the Purchase Agreement shall be deleted and replaced by [*]




5.
RIGHT TO [*]



Buyer's obligation to purchase [*]


6.
[*]



Article [*] of the Purchase Agreement is hereby deleted in its entirety and
replaced with [*].

* Confidential

--------------------------------------------------------------------------------






7.
[** Confidential]



Article [*] of the Purchase Agreement is hereby deleted in its entirety and
replaced with [*].


8.
AIRCRAFT SUPPORT

8.1 Aircraft Technical Publication
Article 2.2.1 of the Attachment B to the Purchase Agreement is hereby deleted in
its entirety and replaced by the following:


“2.2.1
Aircraft Publications: Embraer shall supply, at no additional charge to Buyer,
[*] sets of operational and maintenance publications (as defined in Exhibit 1
hereto), plus [*] operational set (as defined in Exhibit 1 hereto) on board of
each Aircraft to be delivered to Buyer, in the English language. The list of
manuals is specified in Exhibit “1” to this Attachment "B". Such publications
are issued under the applicable specification and are [*]. The revision service
for these publications is provided, [*] and the software license fee [*] and
[*].

8.2 [*] support
Article 2.3.2a of the Attachment B to the Purchase Agreement is hereby deleted
in its entirety and replaced by the following
“2.3.2 [*] support:
a.
Embraer shall identify in its sole discretion, and provide a technical support
representative (“TSR”) [*]



9.
COUNTERPARTS

This Amendment No.2 may be executed in counterparts, which together shall
constitute a single instrument and shall be governed by and construed in
accordance with the laws of the State of New York.


10.
MISCELLANEOUS

All other provisions of the Agreement which have not been specifically amended
or modified by this Amendment No. 2 shall remain valid in full force and effect
without any change.




[Intentionally left in blank]





* Confidential

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No.2 to Purchase Agreement to be
effective as of the date first written above.




Embraer S.A.
Republic Airline Inc.




By/s/ Mauro Kern Junior
Name:Mauro Kern Junior
Title:Vice-President Executive Engenharia e Tecnologia




By/s/ Thomas Duffy Jr.
Name:Thomas Duffy Jr.
Title: Vice President Technical Services






By/s/ Jose Luis D'Avila Molina
Name:Jose Luis D'Avila Molina
Title:Vice President Contracts Commercial Aviation


Date:12 Nov 11
Place:Indianapolis, IN


Date:16/Nov/2011
Place:San Jose dos Campos, Brazil
 





Witness: /s/ Fernando Bueno        Witness: /s/ Shannon Hall


Name: Fernando Bueno            Name: Shannon Hall




Acknowledged and agreed by Republic Airways Holdings Inc. with respect to all
terms of this Amendment No.2, Amendment No.2 to the Letter Agreement dated as of
the date hereof, in its capacity as “Guarantor” pursuant to the Guaranty by it
to Embraer dated November 3, 2010.


Republic Airways Holdings, Inc.






By    /s/ Thomas Duffy Jr.
Name:     Thomas Duffy Jr.
Title: Vice President Technical Services


Witness: /s/ Shannon Hall    
Name: Shannon Hall



* Confidential